DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment filed 1/27/22.  Claims 1-20 are pending.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bandic et al (US 2017/0035348 A1-hereinafter Bandic) in view of Tran (US 2018/0253840 A1)
Regarding claims 1, 12 and 17, Bandic teaches a method (and the corresponding computer program product comprising computer executable code embodied in a non-transitory computer readable medium that, when executing on one or more computing devices, performs steps of; and system comprising: 
a server;  (par. 49-The device may be able to connect externally, …, to a…central server; par. 69-the host system 104 may comprise server architecture. The host system may be technology agnostic. The host system 104 may comprise one or more cloud computing, service-oriented architecture,);
a computing device in communication with the server over a network, the computing device including a processor and a memory, the memory bearing computer executable code configured to perform steps for treating and monitoring skin conditions for each user of one or more users (abstract; Fig 1, 3; par. 4, 41, and par. 601)
 the method comprising:
 receiving medical information of each user of the one or more users (par. 41-system and method for capturing biophysical skin properties such as in a skin health test 160, performing pre-diagnosis…mobile platform 124 for capturing demographic information, additional anecdotal information on skin health, current skin care regimen 118, rankings and ratings 138 of current skin care products and regimen, populating a skin care shelf 114, and accessing a skin cycle monitor 140, health and/or wellness information 142, and  par. 49-50- physician records storing health characteristics including background demographic data, personal information, information on diet, skin health record); 
receiving demographic information of each user of the one or more users (par. 41-a user interface 102 interfacing with the host hardware 108, an online platform 120, or a mobile platform 124 for capturing demographic information, additional anecdotal information on skin health, current skin care regimen 118; and  par. 50- skin health record 121 may be an object or database or repository for an individual that contains information on key medical, non-medical, and cosmetic indications related to a user's skin. This may comprise images, graphics, icons, written history, personal demographic information)
receiving one or more images of each user of the one or more users. wherein the one or more images depict one or more affected skin areas (par. 42- to capture images of skin structures to obtain biophysical skin properties such as in a skin health test 160, a pre-diagnosis 162;  par. 49-the device 108 may store captured images for analysis and/or transmittal to an analysis facility 154. The analysis facility 154 may be a practitioner, an automated analysis tool, a practitioner employing analysis tools); 
sending the medical information for each user of the one or more users, the demographic information for each user of the one or more users, and the one or more images for each user of the one or more users to a server (par. 80- The device 108 may communicate with a user interface 102, an online platform 120, a mobile platform 124, and the like to upload, deliver, share, and/or port images, analysis 154, skin states 158, user profiles; par.  81-82); 
15extracting contents from a database using the AI-supported model, 16wherein the contents from the database comprise established treatment plans, 17medical findings, and effects of local environments on skin regions (par. 61- the device 108 may enable a skin health test 160…to learn the characteristics of the skin and to obtain a diagnosis… The skin health test 160 may be used in conjunction with specific background information through questionnaires, image upload, genetic testing, DNA samples, and lifestyle habits to determine a skin state 158.; par. 84- Once a peer, such as a similar individual or group, is identified, the system may display the skin care products and/or skin care regimen that is effective for the peer…any comparison among users may be made by the system, such as a comparison of at least one of age, gender, location, climate, skin color, ethnicity, ..to identify a peer)
applying the AI-supported model on a profile for each of the one or 19more users comprising the medical information, the demographic information, 20and the one or more images, and  (par. 61- the device 108 may enable a skin health test 160… The skin health test 160 may be used in conjunction with specific background information through questionnaires, image upload, genetic testing, DNA samples, and lifestyle habits to determine a skin state 158;   see also par. 62-63, par. 65 -using stored data, image and medical information for assessment and profile of user(s); par. 69- algorithm for data integration and analysis generating assessments and recommendations; ) thereby and;
21classifying each user of the one or more 22users into a group among a set of groups; and (par. 81-an algorithm 150 for determining a skin state 158 may enable an analysis of differences and similarities among peers. The algorithm 150 may determine peers of a user who may be most like them in terms of skin state 158 or other criteria such as gender, age, ethnicity, behaviors such as smoking, working outdoors, and the like, diet, regimen 118, and any other identifying factors. The algorithm 150 may be able to interface with an online platform 120, third party database 115, or third party service provider 111 to access skin states 158 and demographic information for comparison)
devising a customized plan for each user of the one or more users (par. 69- algorithm for data integration and analysis generating assessments and recommendations;  par. 52-custom product development;  par. 87- The analyst's assessment may be assisted by software that uses an algorithm to determine type of condition and/or recommended care/treatment. Historical analysis and data, and modeling tools may be used to assist the analyst's assessment);
 receiving subsequent medical information for each user of the one or more users and subsequent one or more images of the one or more users (par. 4-analysis of subsequent data/images,  par. 95- system allows for tracking and simulation of improvement to predict effectiveness of a treatment regimen; par. 96-personalized daily reports based upon the state of the user’s skin- may indicate new product information 190, show the current skin care shelf 114 and rankings 138 or change in rankings 138, feedback from users or experts 105 on products most relevant to the user;  par. 122); 
28comparing the subsequent medical information and the subsequent one or 29more images for each user of the one or more users to the medical information 30and the one or more images for each user of the one or more users collected 31before applying the customized treatment plan, thereby determining effectiveness 32of the customized treatment plan for each user of the one or more users; and  (par. 42-The skin health analysis may be compared with a previous user skin health analysis, other users' skin health analysis, other users' experience data, and ingredient, product, and regimen characteristics to provide a recommendation for and track the effectiveness of a product or regimen 118;  par. 81-Using the algorithm 150, a user's skin state 158 may be compared to a previously defined skin state 158 in order to monitor the skin state 158 over time. A user's skin state 158 may also be compared to the skin state 158 of other individuals or groups of individuals to identify peers whose skin state 158 is closest to the user)33 and 
outputting effectiveness of the customized treatment plan for each user of the one or more users (par. 122 -123: a trend analysis may be performed. Subsequent images may be used to track effectiveness of products and/or regimens 118 and, ultimately, advise the user on and optimize their skin regimen 118, product and/or condition. The trend analysis may be useful for determining an intermediate skin state 158 during a regimen 118. Progress may be shown over time. A time series of images, such as over a twenty-eight day skin cycle, over a treatment timeframe, seasonally, periodically over a year and the like may be captured in order to track progress of a skin state 158. The data may be presented in a pictorial view with data on the picture, graphical view, trend view, numerical view, text view, and the like.).
Claim 1 has been further amended to recite: training, at the server, an artificial intelligence (AI)-supported model based at least on the one or more images of each user of the one or more users.
Bandic discloses using a model to conduct analysis of the skin using images to determine areas of concern (par. 72- Algorithms 150 may be rules-based software and processes to 1) analyze imaging evidence to obtain skin health, 2) correlate skin health with ingredients, medicaments, and/or products that may be best suited for the determined skin health, 3) correlate skin health with peers in a skin health community, and 4) recommend and design personalized products based on skin health and/or other like users usage experience, 5) observe measurable changes in skin health…Algorithms 150 may be used to analyze 154 medical concerns, such as degree of suspicion of cancer, rash analysis, and the like. Algorithms 150 may be used to analyze 154 non-medical concerns, such as the effectiveness of a medical, non-medical, or cosmetic regimen 118…. Algorithms 150 may be useful for correlating desired improvements with ingredients and most effective products for improving or maintaining the user's skin health).   Bandic does not disclose training the AI model.
Tran discloses a system and method for providing customized treatments for users (par. 410) and including training an AI model (par. 425- the health related characteristics associated with members known to have a particular health condition, may be used to “train” the neural network…. In one embodiment, the model used is a back propagation network. The back propagation network may receive the health related characteristics associated with the members known to have a particular health condition, along with the characteristics of members known not to have the characteristic. The resulting “trained” neural network may then be able to receive the health related characteristics of a member to predict whether they will acquire the health condition.”)  At the time of applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of Bandic with the teaching of Tran to include training the AI model with the appropriate medical/health data.  As suggested by Tran, one would have been motivated to include this feature to improve the accuracy and predictive power of the model in determining appropriate medical action.  (par. 411 and 434)
Regarding claims 2, 13 and 18, Bandic teaches the medical information and the subsequent medical information for each user of the one or more users comprise a type of acne and location of the type of acne (par. 15, 42, 88).
Regarding claims 3, 14 and 19, Bandic teaches the demographic information and the subsequent medical information for each user of the one or more users comprise age (par. 81, 88, 121), gender (par. 81, 88,121), and location for each user of the one or more users (par. 81, 88,121).
Regarding claims 4, 15 and 20, Bandic teaches generating the Al-based model comprises: treating the one or more images and the subsequent one or more images of each user of the one or more users and the contents as a first data stream (par. 4, par. 73); and
treating the medical information and the subsequent medical information of each user of the one or more users and the demographic information of each of the one of the one or more users as a second data stream (par. 72, par. 81).
Regarding claims 5, 16, Bandic teaches tracking progress of the customized plan for each user of the one or more users comprises:
identifying a first set of factors impacting the one or more regions of the skin (par. 6, 80-81, par. 116; and adding a second set of factors to the database (par. 6, 80-81, par. 116)
Regarding claim 6, Bandic teaches requesting biological test results (par. 41, par. 78, par. 87); and integrating the biological test results into the database (par. 61, 87-88, par. 117).
Regarding claim 7. Bandic teaches devising the customized treatment plan for each user of the one or more users, comprises: 
Receiving inputs to inquiries from each user of the one or more users (par. 16, par. 41-42); 
comparing the inputs to the inquiries from each user of the one or more users (par. 16, par. 41-42); 
identifying similarities and differences between the inputs to the inquiries from
each user of the one or more users (par. 71-72, par. 81);
 grouping the one or more users as at least a first set and a second set,
based on the similarities and differences (par. 81, par.108).
Regarding claim 8, Bandic teaches grouping the one or more users as al least the first set and the second set comprises: devising a customized treatment plan for the first set (par. 17-18, par. 71, par. 81, par. 115), par. 122-123); and
 devising a customized treatment plan for the second set (par. 17-18, par. 71, par. 81, par. 115), par. 122-123)).
Regarding claim 9, Bandic teaches generating a virtual game based on the Al-based model (par. 73, par.100, par. 111).
Regarding claim 11, Bandic teaches outputting the effectiveness of the customized treatment plan for each user of the one or more users, comprises: determining if the effectiveness of the customized treatment plan for each user of the one or more users meets a threshold level (par. 76, 95, par. 115);
 validating a customized plan as effective if the effectiveness is above the threshold level (par. 79,  par. 122); and modifying the customized plan if the effectiveness is below the threshold level (par. 71, par. 77).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bandic (US 2017/0035348 A1) , and Tran (US 20180253840 A1) as applied to claims 1 and 6, and in further view of Cuttcliffe  et al (US 2016/0271189 A1- referred to hereinafter as Cutcliffe).
Regarding claim 10, Bandic teaches the biological tests are used to obtain genome (par. 61).  Bandic and Tran fail to disclose microbiome, epigenome, and pH data. 
Cutcliffe teaches microbiome (par. 2; par. 132) epigenome (par. 56; par. 157), and pH data (par. 395-396).  At the time of the applicant's invention it would have been obvious to one of ordinary skill in the art to modify the method of Bandic and Tran in combination to include microbiome, epigenome, and pH data as taught by Cutcliffe for the advantage of providing a variety of skin treatments.

Response to Arguments
Applicant's arguments filed 1/27/22 have been fully considered but they are not persuasive. 
(A)  	Applicant argues that the prior art does not teach the features of the amended of  claim language. In particular, applicant argues that the Bandic reference does not  “training the AI-supported model  based on at leas on or more images of the one or more user.”
	In response, new grounds of rejection have been provided for applicant’s consideration to address the newly added claim language.  The Tran reference discloses training the AI model. 
(B)	Applicant argues that Bandic reference  does not disclose using an AI model.
	In response, the Examiner disagrees. The Bandic reference discloses a system which uses an algorithm/ model to perform a plurality of the recited functions. “Algorithms 150 may be rules-based software and processes to 1) analyze imaging evidence to obtain skin health, 2) correlate skin health with ingredients, medicaments, and/or products that may be best suited for the determined skin health, 3) correlate skin health with peers in a skin health community, and 4) recommend and design personalized products based on skin health and/or other like users usage experience, 5) observe measurable changes in skin health, and the like. Algorithms 150 may be automated. Algorithms 150 may be used to analyze 154 medical concerns, such as degree of suspicion of cancer, rash analysis, and the like. Algorithms 150 may be used to analyze 154 non-medical concerns, such as the effectiveness of a medical, non-medical, or cosmetic regimen 118, a pimple avoidance regimen 118, a sun-protection effectiveness, an itch prevention cream, and the like. Algorithms 150 may be useful for correlating desired improvements with ingredients and most effective products for improving or maintaining the user's skin health (par. 72)
Examiner further directs applicant’s attention to the citations provided in current rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Seraly et al (US 20140006055 A1)- an integrated system for collecting and storing patient and medical provider data, together with providing the ability for a medical provider to review patient data, communicate with a patient, provide a diagnosis, prescribe medication for treatment of the patient's condition.
Heywood et al (US 20200279622 A1)- discloses a data management system for collecting and storing medical information relating to a user, and a knowledge creation engine configured to analyze the stored medical information for creating personalized medical advice for the user and general scientific information relating to a medical condition.
Dadachova et al (US 20110300067 A1)- teaches a method and system for improving the efficacy of skin cancer treatments.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775. The examiner can normally be reached M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RACHEL L. PORTER
Primary Examiner
Art Unit 3626



/Rachel L. Porter/Primary Examiner, Art Unit 3626